I must respectfully dissent from the majority's disposition of this appeal.
I disagree with the majority's conclusion that R.C. 1753.09 applies to OPMG. R.C. 1753.09 only applies to a health insuring corporation, which is defined in R.C. 1751.01(N) as follows:
  Health insuring corporation means a corporation, as defined in division (G) of this section, that, pursuant to a policy, contract, certificate, or agreement, pays for, reimburses, or provides, delivers, arranges for, or otherwise makes available, basic health care services, supplemental health care services, or *Page 742 
specialty health care services, or a combination of basic health care services or specialty health care services, through either an open panel plan or a closed panel plan.
OPMG, a corporation which contracts with Kaiser Permanente, an HMO, to provide services at area hospitals, simply does not fit this definition. Sinoff concedes that Kaiser is a health insuring corporation. (Appellant's Brief at 29-30).
The majority maintains that OPMG is an HMO, based on this court's holding in Wall v. Ohio Permanente Med. Group, Ins. (1997),119 Ohio App.3d 654. However, nowhere in Wall did this court make this finding. Wall only found that OPMG served as a peer review committee `of' an HMO, not that it is the equivalent of an HMO. Id. at 663-664.
Because I find that OPMG does not constitute a health insuring corporation, either under case or statutory law, I believe that R.C.1753.09 does not apply to Sinoff's claims. I would, therefore, affirm the trial court's judgment. *Page 743